PER CURIAM.
This is an appeal from the judgment of the orders of support in a dissolution of marriage action. The defendant’s primary claim is that the court failed to consider the appropriate statutory criteria in determining its alimony and child support awards.
The court, in its original memorandum of decision and in its articulation of that decision, failed to cite any statute or to discuss or to state that it had considered the statutory criteria of General Statutes §§ 46b-81 and *17946b-82. The court’s only relevant conclusion was that the fault for the irretrievable breakdown of the marriage was that of the defendant. Although a court need not make express findings on each of the statutory criteria, or give equal weight to each of them, it should, at least, make some reference to the statute or statutes involved so that appellate courts will have guidance as to whether a court’s discretion is being exercised properly. See Ippolito v. Ippolito, 28 Conn. App. 745, 751, 612 A.2d 131, cert. denied, 224 Conn. 905, 615 A.2d 1047 (1992).
The judgment is reversed as to financial orders only and the case is remanded for a new trial.